Citation Nr: 1424481	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  05-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the Veteran's appeal in March 2008.  The Veteran appealed the March 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the March 2008 Board decision.  The case was thereafter returned to the Board.

In October 2010 the claim was before the Board and remanded for further development.  That development was completed and subsequently returned to the Board for readjudication.

In December 2013, the Board forwarded the claims file to a specialist for an independent medical expert opinion.  In February 2014, the specialist submitted an opinion regarding the Veteran's claim and such opinion has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDING OF FACT

The preponderance of the evidence is in favor of a finding that the Veteran's hepatitis C is related to military service via multi-use jet injections received during such service.



CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for hepatitis C, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

With respect to the Veteran's contentions that hepatitis C was incurred through jet injectors, the Board notes that VA released a "Fast Letter" in June 2004 (Fast Letter 04- 13, June 29, 2004), addressing this argument.  The letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," but there was a lack of any scientific evidence so documenting.  The letter stated that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.

The fast letter also identified "key points" including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The letter also detailed that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The Veteran has alleged many possible in-service causes for his hepatitis C, including obtaining nicks and cuts while performing his duties as a machine repairman and then subsequently being exposed to blood on a helicopters that transported him back to the base.  He reported additional in-service risk factors of receiving injections from air gun jet injectors, the reuse of needles by medical staff in a combat zone, and receiving shaves and haircuts with improperly cleaned straight razors.

Service treatment records are negative for evidence of hepatitis C or evidence that the Veteran incurred cuts or other injuries.  The examination report for separation in January 1972 shows that the Veteran's systems were found to be normal and no disabilities were noted.

The post-service medical evidence of record establishes that the Veteran was diagnosed with hepatitis C in 1997 by his private physician, Dr. T.  In January 2003 and January 2005 letters, Dr. T noted that, in his opinion, it was at least as likely as not that the Veteran was exposed to hepatitis C during his military service in Vietnam.  No rationale was provided for these opinions.

Upon VA examination in April 2005, the Veteran was diagnosed with hepatitis C and was noted to have no sustained viral response following treatment.  In a May 2005 addendum, the VA examiner stated that the Veteran's hepatitis C was less likely as not caused by immunization with a jet air gun in service.  This opinion was based on the examiner's review of the claims folder and took into account the Veteran's lack of identifiable risk factors for hepatitis C.

In October 2005, the Veteran submitted a hepatitis C questionnaire where he denied having participated in any high-risk activity such as using intravenous drugs, having tattoos or body piercings, or undergone a blood transfusion.  

Also of record is another letter from Dr. T, dated February 2006.  He noted that the lack of evidence of hepatitis C during the Veteran's active duty service was not significant because, in the great majority of cases, the disease manifests later in life.  In addition, Dr. T stated that as an equipment repairman during service, the Veteran had constant nicks and cuts leading to exposure to blood borne diseases.  Dr. T. also stated that air jet injectors are not 100 percent safe with regard to the transmission of disease and that it is common knowledge that needles are reused in combat areas around the globe.  Furthermore, Dr. T pointed out that the Veteran had not engaged in any unhealthy behavior that could have resulted in exposure.  His conclusion was that exposure to hepatitis C during service was without doubt the most likely source of the Veteran's infection.

In response to Dr. T's February 2006 letter, the RO obtained another opinion from a VA physician.  In March 2006, a VA doctor noted that Dr. T's assumption regarding the sharing of needles was pure speculation and that his theory regarding exposure to hepatitis C with "nicks and cuts" from repairing machines was baseless as machines do not transmit hepatitis C.  The VA doctor also noted that jet injectors do not contain needles.  

The Board notes that the Veteran has also submitted statements from fellow Vietnam Veterans regarding his argument that he incurred hepatitis C while flying in helicopters that had been used to transport wounded and bleeding soldiers.  The submitted statements note that non-medevac helicopters were often used to transport injured soldiers in Vietnam.  

The Veteran was afforded a hepatitis C VA examination in June 2013 to address all of the Veteran's claimed in-service risk factors.  The examiner noted a diagnosis of hepatitis C in 1996.  The Veteran did not respond to treatment and was subsequently found to have liver cancer and underwent a liver transplant in 2005.  The hepatitis C virus was again noted in the transplanted liver and he was given another course of antiviral medications.  The treatment was stopped eight months ago and he was under observation at the time of the examination.  The Veteran reported getting tired easily and rashes related to the medications.  The Veteran denied all risk factors for hepatitis C infections, namely no history of IVDA/drug abuse, blood transfusions, high risk sexual activities, etc.  The Veteran was in-service from March 1970 to January 1972 in Vietnam.  He worked on telegraph machines as well as a barber.  There were no specific incidents of injuries or exposure to blood/body fluids.  The VA examiner noted that hepatitis C is only transmitted by blood to blood contact.  Intravenous drug use is the most common way of transmitting HCV, and it accounts for almost 70 percent of all new HCV infections.  Other modes of acquiring infection are needle-stick injuries, contaminated medical equipment, and blood spills - the risk is approximately 2 percent.  In more than 40 percent of all cases, the infected individuals cannot identify a source for their infection.  In more than 10 percent of all cases, no risk factor can be identified.  The average time lapse between hepatitis C infection and development of chronic liver disease is between eight and twenty years.  The incidence of transmission of hepatitis C while working on nonmedical equipment , working as a barber, or by vaccinations is very, very low - hence it was less likely than not that the Veterans hepatitis C was cause by his military service.  However, the examiner inaccurately stated that there were no specific incidents of exposure to blood/body fluids.  The Veteran and his fellow soldiers stated multiple times that he was exposed to blood while being transported on helicopters.  The examiner did not discuss this particular risk factor while rendering an opinion.  

The Veteran's claims file was reviewed by an independent medical expert, who provided an opinion in February 2014.  The expert was asked to discuss the Veteran's lay statements regarding in-service hepatitis C risk factors, including obtaining nicks and cuts while performing his duties as a machine repairman and then subsequently being exposed to blood on a helicopters that transported him back to the base; the reuse of needles by medical staff in a combat zone; receiving shaves and haircuts with improperly cleaned straight razors; donating blood in service; and receiving injections from air gun jet injectors.  With regard to obtaining nicks and cuts while performing his duties as a machine repairman, the expert found that the likelihood of transmission of hepatitis C from this work was exceedingly low and, therefore, not a suspected cause.  With regard to being exposed to blood on helicopters that transported him back to the base, the expert found that this was not likely to have led to the Veteran's hepatitis C.  In support, it was provided that the there was no evidence of record showing actual blood-to-blood transmission or any reports of the Veteran seeking healthcare during a time of injury.  With regard to the reuse of needles by medical staff in a combat zone, the expert found that this mode of transmission was not likely what led to the Veteran's acquisition of hepatitis C.  In support, the expert provided that, although the use of needle syringes has been reported in combat areas, there is no clear documentation available that the Veteran received any such injections during his time of service in a combat area.  

With regard to receiving shaves and haircuts with improperly cleaned straight razors, the expert found that a conclusion regarding the transmission of hepatitis C via this method could not be determined due to the Veteran's inconsistent statements, in which he has previously claimed that he was exposed to razor blades in service and that he was not.  With regard to donating blood in service, the expert found that such procedure is not a medically accepted means of transmission, so, therefore, not likely.  With regard to receiving injections from air gun jet injectors, the expert found that such exposure is as least as likely as not to have led to the Veteran's current hepatitis C exposure.  In support, the expert provided that currently, multi-use jet gun injections and injectors are no longer medically recommended due to the risk of transmission of blood-borne diseases.  Further, because there is a lack of showing of any other possible means of transmission through other identifiable risk factors, to include sexual transmission, as there is no medical evidence establishing any such risk factors, the only plausible means that remains at least as likely as not is the air gun injectors.

Analysis

In the present case, the Board finds that the Veteran has hepatitis C.  Private treatment records via Dr. T. show that the Veteran was diagnosed with hepatitis C in 1997.  In April 2005, March 2006, and June 2013 VA examinations, in accordance with an adequate medical examination and appropriate testing, the Veteran's diagnosis of hepatitis C was confirmed.

The Board also finds that the Veteran, based upon his competent and credible lay statements, was exposed to multi-use jet gun injections in service.  See Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent because the act of receiving a multi-use jet gun injection is capable of direct observation.  Such statements are also credible because the Veteran has remained consistent in his assertions and they are further supported by the opinion of the independent medical expert in finding that this method possibly occurred and was a likely source of transmission of hepatitis C.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran has been provided with several examinations, both through the VA and his private physician, and they have provided reasons for and against a finding of nexus.  In the Veteran's April 2005, March 2006, and June 2013 VA examinations, it was noted that the Veteran's risk factors did not make the possibility of transmission of hepatitis C during service likely.  In this regard, the Board notes that the April 2005 VA examiner based his opinion that hepatitis C was not incurred during active duty service upon a complete review of the claims folder, including the veteran's treatment records and post-service medical records.  However, the examiner did not provide an analysis or discussion regarding the possibility of multi-use jet injectors being a plausible source of transmission other than merely stating that it was not.  Furthermore, the examiner in the March 2006 VA examination merely stated that multi-use jet injectors did not contain needles, but did not further explain how that fact precludes transmission of hepatitis C.  Although both of these examiners were informed of the applicable facts of the claim by the review of the Veteran's claims file and they provide articulate opinions, they did not provide thorough rationales, particularly involving the reasons for implausibility/plausibility of transmission via multi-use jet injectors.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  Therefore, the April 2005 and March 2006 VA opinions are afforded low probative value.  The Veteran's June 2013 VA examination is also afforded low probative value as, although it contained an informed and thorough opinion regarding some of the Veteran's risk factors for transmission of hepatitis C, it did not discuss all alleged risk factors.  In particular the examiner failed to discuss exposure to blood while being transported on helicopters or exposure via multi-use jet injectors.

The Veteran's private examinations by his personal physician, Dr. T, are also afforded low probative value.  Although he provided an informed opinion in January 2003 and January 2005 that the Veteran's hepatitis C was as least as likely as not related to military service, Dr. T. failed to provide a sufficient rationale.  See id.  Further, while Dr. T. pointed out in his February 2006 letter that the Veteran had constant nicks and cuts during service and that jet injectors were not 100 percent safe, the Board notes that Dr. T. again provided no rationale or evidence in support of his opinions regarding these particular risk factors.  His opinion is therefore speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, Dr. T's opinion does not conform with VA's June 2004 Fast Letter as he did not provide a full rationale as to why he believes air guns were the source of the veteran's hepatitis C besides commenting that they are "not 100 percent safe." 

The February 2014 independent expert medical opinion, however, is afforded high probative value.  This opinion was shown to be conducted by a qualified expert who reviewed the Veteran's claims file and medical history.  He provided an articulate and thorough discussion relating to all of the alleged possible sources of transmission of hepatitis C for the Veteran and rendered opinions accordingly.  In light of his medical knowledge of the use and apparent current disuse of multi-use jet injectors based upon high risk for transmission of blood borne illnesses as well as systematically ruling out all other possible risk factors, the examiner rendered a well-reasoned opinion finding it as least as likely as not that the Veteran's hepatitis C is related to jet injections sustained in service.  It is noted that this is the only opinion that does conform with VA's June 2004 Fast Letter.  Further, the fact that this was the only opinion that thoroughly discussed this alleged means of transmission also makes it more probative in this regard.

Because the most probative evidence of record shows that it is at least as likely as not that the Veteran contracted hepatitis C from military service via multi-use jet injections received therein, the Board finds that the requirement for a nexus is, thus, satisfied.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for hepatitis C have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).








ORDER

Entitlement to service connection for hepatitis C is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


